Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed July 8, 2022. Claims 1-21 are pending. Claims 10-16 have been withdrawn from further consideration  due to a non-elected invention. Claims 17-21 are new. Claims 1-13 and 15 have been amended.

Claims 1-9 stand provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1,3,6,16,17,26,27,28 and 30  of copending Application No. 16/621041.

All other prior rejections are withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9,17-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the colloid particles contain the nonionic surfactant but applicant has not demonstrated in the specification or the original claims that the non-ionic surfactant is actually present in the colloid particle. The colloid particle is made by the attraction of the anionic charges to the cationic polyelectrolyte. It is unclear as to how the nonionic surfactant becomes incorporated into the particle. Applicant’s examples teach combining the cationic polyelectrolyte, anionic surfactant/polyelectrolyte and nonionic surfactant in solution at room temperature and this results in a colloid. But no disclosure exists of what is in the particle itself and if the nonionic surfactant is actually just a dispersing agent for the particle made of the cationic polyelectrolyte and the anionic compound being attracted by opposite charges. Claims 2-9, 17-19 and 20 are also rejected for being dependent upon claim 1 and inheriting the same deficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9,17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghahfarokhi (US 2017/0044425).
Ghahfarokhi teaches particle dispersions in water carrier (colloid, paragraph 0017) comprising mixing cationic polyelectrolytes, anionic surfactants or polyelectrolytes and nonionic surfactant in water (paragraphs 0010-0010, 0017,0021 0049, table). The ratio of the surfactant to polyelectrolyte is 3:1 to 9:1 (paragraph 0018). The concentration of nonionic surfactant, anionic polyelectrolyte and polycationic electrolyte are all 0.01-5% of the liquid phase (paragraphs 0049, table).  The particle size is less than 1 µm (1000 nm, paragraph 0010). The nonionic surfactant is ethoxylated such as an ethoxylated polyethylene-polypropylene block copolymer, alkylphenol ethoxylate  or a fatty alcohol ethoxylate (paragraph 0050,0052). Ghahfarokhi teaches anionic surfactants with at least one anionic group such as sulfates, sulfonates and phosphates and carboxylates (paragraphs 0050-0051). Ghahfarokhi teaches the cationic polyelectrolyte has three monomers with a permanent cationic charge, PEI has repeating units and is branched with an average molecular weight of 25000 (paragraph 0053-0054). 
Ghahfarokhi does not teach all the claimed embodiments in a single example but the claimed invention can be arrived at from selection of the teachings of Ghahfarokhi.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the instantly claimed cationic polyelectrolytes, anionic surfactants or polyelectrolytes and nonionic surfactants to form colloids as Ghahfarokhi teaches combining all the claimed components in a  liquid medium, preferably water to form a dispersed particle which meets the definition of colloid. It is noted that since applicant’s example combine these components in water and this can be accomplished at room temperature, it is expected that the nonionic surfactant would also be present in the particle as applicant’s method performs the same steps. Since Ghahfarokhi teaches each component can be in the same concentration 0.01-5% based on the liquid medium, using the three components in the claimed concentrations of 4-62% A, 15-85% B and 8-60% C based on the total weight of A,B and C is obvious. 0.01-%% A, 0.1-%% B  and 0.1-5% C before the liquid is added could be present. Using equal amounts of A, B and C would allow for 33.3% of each ingredient. The charge ratio of the cation to anion would impact the zeta potential and thus the surface charge of the particle and impact the stability of the composition. Selecting the amounts of each component would be determined through routine experimentation to maximize stability. Applicant has not demonstrated the criticality of the claimed amounts of each component, therefore selection of the claimed ratios would be obvious absent a showing of unexpected results for the claimed range.
Claim 3 is product by process and since the cationic polyelectrolyte with at least three amino functions is found, the burden rests with the applicant to  show the process of making is material to the invention. Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. Burden is on applicants to show product differences in product by process claims, see In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972).
Regarding the claimed ratio of the net charge in the cationic polyelectrolyte to the net charge in the anionic compound, arriving at this ratio through routine experimentation would be obvious to one of ordinary skill in the art as Ghahfarokhi teaches the zeta potential (surface charge) determines the stability of the polyelectrolyte system and higher zeta potentials lead to more electrostatic repulsion and a more stable nanoparticle system. Adjusting the ratio of positive and negative charges to impact the zeta potential could be determined through routine experimentation to maximize the stability of the nanoparticle dispersion.  Ghahfarokhi acknowledges the importance of combining the oppositely charge compounds to maximize stability and that the charge directly impacts the stability behavior.. Optimizing the ratio of the oppositely charged cationic polyelectrolyte and the anionic compound such as anionic surfactant or polyelectrolyte would be a result effective variable and would impact the electrolyte stability of the formulation. Applicant has not demonstrated the criticality of the ratio therefore arriving at the claimed ratios would be obvious through routine experimentation for stability benefits. 

Claims 9 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ghahfarokhi (US 2017/0044425) in view of He (US 2016/0222284).
Ghahfarokhi is relied upon as set forth above.
Ghahfarokhi does not teach alcohols or glycols as the liquid.
He teaches in similar polyethyleneimine polyelectrolyte and anionic surfactant particle based fluids and foams for oil recovery (paragraph 0004, 0031,0033,0040,0050) wherein the fluid may be selected from water or alcohols such as methanol, ethanol, glycol (paragraphs 0024, 0045,0030,0036).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Ghahfarokhi by using alcohols such as methanol or ethylene glycol as the base fluid as He teaches these alcohols and water can be included in the oil recovery fluid as an effective base fluid medium. Using a known effective fluid in addition to or in combination with water to arrive at a fluid medium useful for oil recovery mechanisms using polyelectrolyte and surfactant complex particles is obvious. 

Double Patenting
Claims 1-9 of this application are patentably indistinct from claims 1,3,6,16,17,26,27,28 and 30 of Application No.16/621041. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1,3,6,16,17,26,27,28 and 30  of copending Application No. 16/621041.This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The double patenting rejection was not argued by applicants and stands since no terminal disclaimer was submitted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761